        Case 1:20-cr-00708-KWR Document 140 Filed 08/10/21 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO
                                 ______________________


UNITED STATES OF AMERICA,

              Plaintiff,

       vs.                                                                    1:20-cr-708-KWR

ANTHONY BUNTYN,

              Defendant.

       MEMORANDUM OPINION AND ORDER OVERRULING IN PART THE
       GOVERNMENT’S OBJECTIONS TO DEFENDANT’S EXPERT NOTICE

       THIS MATTER comes before the Court upon the Government’s Objections to Defendant’s

Expert Notice of the testimony of Dr. Alan Mannheimer, filed on July 26, 2021 (Doc. 120). Having

reviewed the parties’ briefings and considering the applicable law, the Court finds that the

Government’s objections are not well-taken in part, and, therefore, are OVERRULED IN PART.

                                        BACKGROUND

       This matter arises from Defendant’s alleged abuse of detainees in his care while working

as a private prison transport officer for Prisoner Transportation Services of America (PTS), in

violation of 18 U.S.C. § 242 and 18 § U.S.C. 1512(b)(3).

The counts of the indictment provide the following:

                                               Count 1
       On or about March 26, 2017, in Socorro County, in the District of New Mexico,
       the defendant, ANTHONY BUNTYN, while acting under color of law, willfully
       deprived detainee W.Y. of the right, secured and protected by the Constitution and
       laws of the United States, to be free from deprivation of liberty without due process
       of law, which includes the right to be free from unreasonable force from a prisoner
       transport officer. Specifically, Defendant ANTHONY BUNTYN repeatedly tased
       detainee W.Y., without legal justification, while W.Y. was handcuffed. This
       Case 1:20-cr-00708-KWR Document 140 Filed 08/10/21 Page 2 of 6




      offense involved the use of a dangerous weapon and resulted in bodily injury to
      W.Y.
      In violation of 18 U.S.C. § 242.

                                            Count 2
      On or about March 26, 2017, in Socorro County, in the District of New Mexico,
      and elsewhere, the defendant, ANTHONY BUNTYN, while acting under color of
      law, willfully deprived detainees, including detainees A.S., W.Y., S.K., and J.P.,
      and other detainees being transported in the PTS van, of the right, secured and
      protected by the Constitution and laws of the United States, to be free from
      deprivation of liberty without due process of law, which includes the right to be
      free from a prison transport officer's deliberate indifference to conditions of
      confinement that pose a substantial risk of serious harm to detainee health or safety.
      This offense resulted in bodily injury to detainees A.S., W.Y., S.K., and J.P.
      In violation of 18 U.S.C. § 242.

Id.

                                           Count 3
      Between on or about March 26,2017, and March 29, 2017, in the District of New
      Mexico and elsewhere, the defendant, ANTHONY BUNTYN, did knowingly use
      intimidation against and threaten another person, and attempted to use intimidation
      against and threaten another person, with the intent to hinder, delay, and prevent
      the communication to a federal law enforcement officer of truthful information
      relating to the commission and possible commission of a federal offense.
      Specifically, ANTHONY BUNTYN knowingly used intimidation against and
      threatened, and attempted to use intimidation against and threaten, detainees being
      transported in the PTS van with retaliation if they reported the conduct described
      in Counts One and Two, which occurred in the District of New Mexico.
      In violation of 18 U.S.C. § 1512(b)(3).

Id.
                                    LEGAL STANDARD

      Federal Rule of Evidence 702 provides:

      A witness who is qualified as an expert by knowledge, skill, experience, training,
      or education, may testify in the form of an opinion or otherwise if:

             (a) the expert’s scientific, technical, or other specialized knowledge will
             help the trier of fact to understand the evidence or to determine a fact in
             issue;
             (b) the testimony is based on sufficient facts or data;
             (c) the testimony is the product of reliable principles and methods, and
             (d) the expert has reliably applied the principles and methods to the facts
             of the case.

                                                2
         Case 1:20-cr-00708-KWR Document 140 Filed 08/10/21 Page 3 of 6




Fed. R. Evid. 702.

The touchstone of admissibility under Rule 702 is helpfulness to the trier of fact. See Werth v.

Makita Elec. Works, Ltd., 950 F.2d 643, 648 (10th Cir. 1991).

        The gatekeeping function involves a two-step analysis. Milne v. USA Cycling Inc., 575

F.3d 1120, 1134 (10th Cir. 2009). First, the Court must determine whether the witness may be

qualified as an expert. To qualify as an expert, the witness must possess such “knowledge, skill,

experience, training, or education” in the particular field so that it appears that his or her opinion

rests on a substantial foundation and tends to aid the trier of fact in its search for the truth. LifeWise

Master Funding v. Telebank, 374 F.3d 917, 928 (10th Cir. 2004). “Rule 702 thus dictates a

common-sense inquiry of whether a juror would be able to understand the evidence without

specialized knowledge concerning the subject.” United States v. McDonald, 933 F.2d 1519, 1522

(10th Cir. 1991). “Second, if the expert is sufficiently qualified, the court must determine whether

the expert's opinion is reliable....” Milne v. USA Cycling Inc., 575 F.3d at 1134 (10th Cir. 2009).

                                            DISCUSSION

        On July 20, 2021, Defendant filed his notice of expert testimony of Dr. Mannheimer. Doc.

115. In the notice, Defendant provides that “Dr. Mannheimer can be expected to testify to his

review of the relevant medical records and offer his expert opinion on whether the individual

detainees suffered “injury” during the transport as alleged by the United States.” Id. at 1.

Defendant offers Dr. Mannheimer as “a rebuttal witness to [the Government’s witness] Nurse

Johnson.” Id. at 2

        The Government objects to the timeliness of Defendant’s notice of expert testimony and to

Dr. Mannheimer’s proposed testimony relating to whether the detainees suffered “bodily injury”




                                                    3
         Case 1:20-cr-00708-KWR Document 140 Filed 08/10/21 Page 4 of 6




as offering impermissible legal conclusions. Doc. 120 at 2-3. The Government does not dispute

Dr. Mannheimer’s qualifications as an expert. Id.

       A.      Timeliness.

       In its Third Scheduling Order (Doc. 37) the Court set the deadline for disclosure of expert

witnesses to January 15, 2021. Thus, Defendant’s disclosure is over six months late, which

Defendant acknowledges. The question before the Court is whether and what the appropriate

sanction may be. The standard is as follows:

       In selecting a proper sanction, the district court should consider “(1) the reasons the
       government delayed producing requested materials, including whether the
       government acted in bad faith; (2) the extent of prejudice to the defendant as a result
       of the delay; and (3) the feasibility of curing any prejudice with a continuance.”
       Gonzales, 164 F.3d at 1292 (citing United States v. Russell, 109 F.3d 1503, 1511
       (10th Cir.1997)). In the absence of a finding of bad faith, the court should impose
       the least severe sanction that will accomplish prompt and full compliance with the
       discovery order. See id. (citing United States v. Ivy, 83 F.3d 1266, 1280 (10th
       Cir.1996)); United States v. Wicker, 848 F.2d 1059, 1060 (10th Cir.1988). The
       preferred sanction is a continuance. Gonzales, 164 F.3d at 1292. It would be a rare
       case where, absent bad faith, a district court should exclude evidence rather than
       continue the proceedings.

United States v. Golyansky, 291 F.3d 1245, 1249 (10th Cir. 2002); United States v. Charley, 189
F.3d 1251, 1261–62 (10th Cir. 1999).

       The Tenth Circuit has noted that, “Frequently it will be found that the party who requested

disclosure has not been prejudiced and that no sanction is needed. We note that the sanction

requested by Defendant—exclusion of the witnesses' expert testimony—is almost never imposed

in the absence of a constitutional violation or statutory authority for such exclusion.” United States

v. Charley, 189 F.3d at 1262 (internal citations and quotations omitted). Here, although the Court

does not condone the untimeliness of Defendant’s disclosure, it concludes that no sanction is

necessary. The Government has not met its burden to demonstrate prejudice such that Dr.

Mannheimer’s testimony would warrant exclusion. United States v. McCluskey, 954 F. Supp. 2d

1224, 1232 (D.N.M. 2013). (“It is not necessary for the Court to consider this issue further other
                                                  4
         Case 1:20-cr-00708-KWR Document 140 Filed 08/10/21 Page 5 of 6




than to observe that it is [the Government’s] burden to “demonstrate” prejudice—either from the

timing or the adequacy of the [Defendant’s] disclosure. Summarily asserting prejudice does not

satisfy [the] burden to demonstrate prejudice.” (internal citations omitted).

        B.      Impermissible Legal Conclusions.

        The Government does not object to Dr. Mannheimer’s qualifications to offer testimony to

the extent it relates to relevant expert opinion testimony, but objects to him opining on whether

detainees suffered a “bodily injury” as an impermissible legal conclusion. Doc. 120 at 2.

Defendant’s Response argues that Dr. Mannheimer’s testimony is relevant and will be “offered to

aid the jury in its determination on an element at issue – whether the detainees suffered bodily injury.”

Doc. 134 at 5. Specifically, Defendant asserts that “Dr. Mannheimer’s testimony on what he sees in

the images and medical reports, and his own diagnoses based on the materials, will merely explain

to the jury how to apply the facts of the case to the law as instructed by the Court.” Id.

        Expert witnesses may testify about ultimate issues of fact, but an expert may not state legal

conclusions drawn by applying the law to the facts. United States v. Richter, 796 F.3d 1173, 1195

(10th Cir. 2015). Although an expert may not give an impermissible legal conclusion, an expert

may give testimony that embraces an ultimate issue so long as the expert’s testimony assists, rather

than supplants, the jury’s judgment. Id. (quoting United States v. Dazey, 403 F.3d 1147, 1171-72

(10th Cir. 2005)); United States v. Schneider, 704 F.3d 1287, 1293 (10th Cir. 2013) (stating that

Rule 704(a) allows expert opinion on an ultimate issue so long as he explains basis for any

summary opinion and does not simply tell the jury what result to reach). “Permissible testimony

provides the jury with the tools to evaluate an expert’s ultimate conclusion and focuses on

questions of fact that are amenable to the scientific, technical, or other specialized knowledge

within the expert’s field.” Richter, 796 F.3d at 1195.



                                                   5
         Case 1:20-cr-00708-KWR Document 140 Filed 08/10/21 Page 6 of 6




       Here, there is no dispute as to the relevance of Dr. Mannheimer’s testimony. There is no

objection as to his qualifications. Having determined that there is little to no prejudice to the

Government despite the untimeliness of the disclosure, the Court will permit Dr. Mannheimer’s

testimony, with the caveat that the Court will not permit the witness to offer impermissible legal

conclusions. United States v. Bedford, 536 F.3d 1148, 1158 (10th Cir. 2008) (“Rule 704(a) of the

Federal Rules of Evidence allows an expert witness to testify in the form of an opinion or inference

even if that opinion or inference embraces an ultimate issue to be determined by the trier of fact.

An expert may not state legal conclusions drawn by applying the law to the facts, but [a]n expert

may ... refer to the law in expressing his or her opinion.” (internal citation and quotation omitted).

Accordingly, Dr. Mannheimer will be permitted to testify as to his opinion on whether the

detainees sustained injuries, but will be precluded from offering impermissible legal conclusions

such as whether the detainees suffered “bodily injuries” within the meaning of the statute.

                                          CONCLUSION

       Therefore, the Court OVERRULES IN PART the Government’s objections to Defendant’s

notice of expert testimony as to timeliness. Defendant is precluded from offering testimony in the

form of impermissible legal conclusions.

       IT IS THEREFORE ORDERED that the Government’s Objections to Defendant’s

Expert Notice (Doc. 120) are OVERRULED IN PART.




                                               _______________________________
                                               KEA W. RIGGS
                                               UNITED STATES DISTRICT JUDGE




                                                  6
